Citation Nr: 1045556	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  98-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disorder.

2. Entitlement to a higher initial evaluation for low back pain 
with a history of sciatica, left hip, evaluated as 10 percent 
disabling from October 24, 1996 to February 10, 1998, and as 20 
percent disabling from February 11, 1998.

3. Entitlement to an initial evaluation in excess of 10 percent 
for patella femoral pain syndrome, left knee, with mild 
degenerative changes.

4. Entitlement to an initial evaluation in excess of 10 percent 
for patella femoral pain syndrome, right knee, with mild 
degenerative changes.

5. Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970 
and February 1996 to October 1996, and on active duty for 
training with the Army Reserves from September 1980 to January 
1981 and June 1986 to October 1986.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which, in part, denied entitlement to service connection 
for a bilateral foot disorder.  The RO granted service connection 
for bilateral patellofemoral pain syndrome and hypertension each 
disability was separately rated at zero percent, effective 
October 24, 1996.  Service connection for low back pain with left 
hip pain was also granted and rated at 10 percent, effective from 
October 24, 1996.  The Veteran thereafter disagreed with the 
denials of service connection and with the aforementioned rating 
percentages assigned. 

The Veteran testified in support of these claims at hearings held 
in Washington D.C. in July 1999 and May 2007, before the 
undersigned Veterans Law Judge.  In November 1999, October 2003, 
and October 2007 the Board remanded these claims to the RO, 
including via the Appeals Management Center (AMC) in Washington, 
D.C., for additional action.

The issue of service connection for a psychiatric disorder to 
include PTSD was remanded by the Board in October 2007, and 
subsequently granted by rating action in April 2010.  This is 
considered a full grant and this issue is no longer before the 
Board.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral foot disorder that is 
causally or etiologically related to his active service. 

2.  From October 24, 1996 to February 10, 1998, the Veteran's low 
back pain disorder was manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in a 
standing position; moderate limitation of motion of the lumbar 
spine; or moderate intervertebral disc syndrome (IVDS) with 
recurring attacks.

3.  From February 11, 1998 to September 25, 2003, the Veteran did 
not have severe limitation of motion of the lumbar spine; severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; incapacitating episodes resulting from IVDS of at 
least four weeks duration during the past twelve months; or 
neurologic manifestations.

4.  Since September 26, 2003, the Veteran has not had  severe 
limitation of motion of the lumbar spine; severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; forward flexion of the thoracolumbar spine to 30 degrees 
or less; any neurologic manifestations; or incapacitating 
episodes resulting from IVDS of at least four weeks duration 
during the past twelve months.

5.  The Veteran's patella femoral pain syndrome, left or right 
knee, with mild degenerative changes was not manifested by 
moderate recurrent subluxation or lateral instability, limitation 
of flexion of 30 degrees, or limitation of extension of 15 
degrees at any time during the period from October 24, 1996.

6.  From October 24, 1996 to February 10, 1998, the Veteran has 
not been shown to have predominant diastolic blood pressure 
readings of 110 or more definite symptoms or predominant systolic 
readings of 200 or more.

7.  From February 11, 1998, the Veteran has not been shown to 
have predominant diastolic blood pressure readings of 120 or 
more.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating in excess of 10 percent for low 
back pain with a history of sciatica, left hip, from October 24, 
1996 to February 10, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to September 23, 2002). 

3.  The criteria for a rating in excess of 20 percent for low 
back pain with a history of sciatica, left hip, from February 11, 
1998 to September 25, 2003, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to from September 23, 2002); Diagnostic 
Codes 5292, 5295 (as in effect from September 23, 2002 to 
September 25, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 23, 2002).

4.  The criteria for a rating in excess of 20 percent for low 
back pain with a history of sciatica, left hip, from September 
26, 2003, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); General Rating Formula for Diseases 
and Injuries of the Spine (as in effect since September 26, 
2003).

5. The criteria for a rating in excess of 10 percent disabling 
for patella femoral pain syndrome, right knee, with mild 
degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5257, 5260, 5261 (2010).

6.  The criteria for a rating in excess of 10 percent disabling 
for patella femoral pain syndrome, left knee, with mild 
degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5257, 5260, 5261 (2010).

7.  The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met from October 24, 1996 to February 
10, 1998.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.104, 
Diagnostic Code 7101 (1997) (1998).

8.  The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met from February 11, 1998.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b)(1), 4.104, Diagnostic Code 7101 (1998) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in March 2004, March 
2006, and October 2007 correspondence of the information and 
evidence needed to substantiate and complete his claims, to 
include notice of what part of that evidence is to be provided by 
the claimant and notice of what part VA will attempt to obtain.  
The correspondence explained how VA assigns disability ratings 
and effective dates.  In any event, as the claim for service 
connection for a bilateral foot disorder is denied, no disability 
rating or effective date is assigned and any deficiency as to 
such notice is moot.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA medical 
records.  In addition, the Veteran was afforded VA examinations 
as to the etiology of the disability for which he is claiming 
service connection and VA obtained medical opinions on this 
question.  

Contrary to VCAA requirements, the VCAA-compliant notice in this 
case was provided after the initial adjudication of the claim for 
service connection for a bilateral foot disorder.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency 
was cured by readjudication of the claim in the April 2010 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In addition, the 
Veteran was afforded a meaningful opportunity to participate in 
the adjudication of the claim, and provided the opportunity to 
present pertinent evidence and testimony in light of the notice 
provided.  There is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Indeed, the Veteran has not suggested that 
such an error, prejudicial or otherwise, exists. 

Regarding the Veteran's claims for entitlement to higher initial 
evaluations for low back pain with a history of sciatica, left 
hip; patella femoral pain syndrome, left knee; patella femoral 
pain syndrome, right knee, and hypertension, these claims arise 
from his disagreement with the initial evaluations following the 
grant of service connection.  Courts have held that once service 
connection is granted, the claims are substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on 
the foregoing, no further development is required with respect to 
the duty to notify.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims are thus ready to be considered on the 
merits.

The Board has reviewed the evidence in the Veteran's claims files 
that includes his written contentions, service personnel and 
treatment records, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Disorders diagnosed after discharge may be 
service connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

For Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat Veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened. 
Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran 
is competent to provide evidence of the presence of a disability; 
however, the probative value and credibility of his statements 
must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be 
rejected simply because it was not reported contemporaneously to 
service, or noted in the service medical records, the Board still 
must determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and the 
absence of contemporaneous medical evidence). 

Background

The May 1967 enlistment examination noted pre-existing pes 
planus.  The Veteran claimed pre-existing foot trouble and a 
trick knee.  He noted that he had an operation on his toes and 
surgery for water on the knee when he was 15 years old but he has 
been "OK" since.

Service treatment records (STRs) in November and December 1968 
note complaints of bilateral foot pain.  Pes planus was noted and 
he was prescribed arch supports.  No further treatment was noted 
in service.  

Subsequently on his separation examination pes planus corrected, 
not considered disabling was noted.  

During the Veteran's subsequent service, on the report of medical 
history in June 1996, he answered in the negative whether he had 
or ever had foot trouble.  There was no pertinent abnormality 
noted on the physical examination.  On a report of medical 
history at the time of his release from active duty in September 
1996, he noted "foot trouble"; in the remarks section, 
occasional cramps in the legs and knee problems were noted.  
There were no pertinent foot abnormalities noted on the physical 
examination.   

At a February 1997 VA examination, the Veteran reported that 
between 1967 and 1970, he began having shooting pains in his 
heels after marching.  He also reported damaging his feet by 
working as a seaman for 2 years.  As a result his feet would 
swell and be painful radiating to his knees and hips.  A foot 
examination revealed no calluses.  Dorsiflexion and plantar 
flexion were both normal, as were neurological findings and 
toenails.  Circulation was intact and the arches were preserved.  
Although tenderness to palpation over the metatarsal area was 
noted x-ray findings were normal.  A diagnosis of bilateral 
metatarsalgia was made.

The Board in October 2007 remanded the issue and ordered a new 
examination based on what was considered contradictory 
information in the February 1997 VA examination, that is, the 
essentially normal examination findings and x-rays associated 
with the veteran's bilateral foot disorder versus the diagnoses 
of bilateral metatarsalgia.

In a December 2007 VA examination the claims file was reviewed.  
The examiner addressed the question of whether the veteran had a 
bilateral foot disability.  The Veteran reported pain with weight 
bearing, weakness and stiffness.  The examiner noted no swelling, 
heat, or redness.  He had easy fatigability and lack of endurance 
on standing and walking.   The Veteran reported chronic pain on a 
scale of 6/10 for the past 40 years beginning in military service 
which was documented in the STRs in 1968.  He used inserts which 
he reported helped less than 50 percent.  He also used a cane but 
no foot braces.  There were no specific injuries or surgery on 
his feet.  

Examination of the feet revealed normal toes and normal active 
and passive ROM of the toes and ankles.  Dorsiflexion and 
eversion was 0-20 degrees; plantar flexion 0-45 degrees; and, 
inversion 0-30 degrees.  There was no change in ROM from pain, 
fatigue, weakness, lack of endurance, or incoordination.  There 
was no tenderness to palpation, instability or edema on 
examination. The Veteran had a slow gait.  There were no unusual 
calluses or breakdown, skin changes or vascular changes.  A 
slight decrease in the arches bilaterally with normal alignment 
of the Achilles tendon was noted.  X-rays were unremarkable.  A 
diagnosis of pes planus was made.  

The examiner noted that the Veteran reported that his current 
pain was the same as in service, and as there was documented 
evidence that he was seen in service for foot pain and boot 
inserts, and he was diagnosed with pes planus in 1968; the 
examiner opined that, "it is as likely as not related to his 
active service."  As to whether the foot disability pre-existed 
service and increased in severity in service the examiner noted 
that he had no knowledge that the Veteran had preexisting pes 
planus.  

In a March 2010 addendum to the December 2007 VA examination, the 
examiner noted that she erred in her diagnosis and opinion 
regarding a bilateral foot disorder.  Upon review of the claims 
file and service treatment records, the examiner noted that, in 
fact, the 1967 pre-enlistment examination noted pre-existing pes 
planus, and the Veteran's service discharge examination noted pes 
planus corrected, not considered disabling.  A February 1997 VA 
examination found no pes planus and normal arches diagnosing 
bilateral metatarsalgia.  VA examination in October 2000 found 
possible plantar fasciitis of the left foot but no evidence of 
metatarsalgia.  The examiner revised her earlier opinion noting 
that, "Upon review of the C-file with special attention to 
tabbed reports, it is this examiner's opinion that the pes planus 
predates service.  Given his current symptoms and clinical 
findings, it is less likely than not that this condition 
permanently worsened beyond normal progression due to his active 
duty service."

Analysis

The competent medical evidence of record does not confirm that 
the veteran has a bilateral foot disorder which was caused by any 
disease or injury during his periods of active service; nor does 
the Veteran claim that he actually sustained any injury to his 
bilateral feet in service.  While pre-existing pes planus was 
noted on the enlistment examination in May 1967, this disorder 
did not exhibit a permanent or chronic increase in severity 
during military service, such that service connection may be 
awarded based on aggravation.  In fact, the separation 
examination noted that the condition had been corrected in 
service.  

Although diagnosed with bilateral metatarsalgia (foot pain at the 
metatarsal region or ball of the foot behind the big toe) in the 
February 1997 VA examination, the examination and x-rays were 
essentially normal.  The Board also notes in regards to the 
Veteran's lower extremity complaints of pain that he is service 
connected for lower extremity complaints related to his bilateral 
knees.

Additionally, there is no competent clinical evidence that 
relates a claimed bilateral foot disability to the Veteran's 
active service.  In this regard, his post-service treatment 
records do not show that his claimed bilateral foot disorder is 
related to his active military service.  The only medical opinion 
presented is the March 2010 VA medical opinion which noted the 
Veteran has pes planus which predates service.  However, given 
his current symptoms and clinical findings, it is less likely 
than not that this condition permanently worsened beyond normal 
progression due to his active duty service.

The Veteran has alleged onset and/or aggravation of his pes 
planus during military service.  As a layperson, however, the 
Veteran is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  
Orthopedic disorders, however, are complex disorders which 
require specialized training for a determination as to diagnosis 
and causation, and they are therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein cannot 
be accepted as competent medical evidence.

In conclusion, the preponderance of the evidence is against the 
award of service connection for a bilateral foot disability. As a 
preponderance of the evidence is against the award of service 
connection, the benefit-of-the-doubt doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1991). 



II.  Higher initial evaluation for low back pain disorder 
evaluated as 10 percent disabling from October 24, 1996 to 
February 10, 1998, and as 20 percent from February 11, 1998.

Historically, by rating action of September 1997, the RO granted 
service connection for a low back pain with left hip pain and 
assigned an initial 10 percent rating under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5295 for lumbosacral strain, 
effective October 24, 1996.   In a December 2002 rating decision, 
the RO assigned a 20 percent rating for chronic lumbosacral 
strain, effective February 11, 1998, under Diagnostic Code 5295.  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome (IVDS) were revised, and, effective 
September 26, 2003, disabilities of the spine are rated under a 
General Rating Formula for Diseases and Injuries of the Spine. 
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider the 
revised criteria for the period beginning on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria and has given the Veteran 
notice of both criteria in the statement of the case and 
supplemental statements of the case.  Hence, there is no due 
process bar to the Board also considering the claim in light of 
the former and revised applicable rating criteria, as 
appropriate.

The Veteran's low back disorder has been rated under the criteria 
for degenerative disk disease of the lumbar spine, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237 since September 26, 
2003.  Prior to September 26, 2003 it was treated as lumbosacral 
strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.

With regard to higher ratings for a low back disorder in effect 
prior to September 26, 2003, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent evaluation; 
and, with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position warrants a 
20 percent evaluation.  A 40 percent rating is warranted when 
there is severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral motion 
with osteo- arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under the criteria effective September 26, 2003, back 
disabilities other than disc syndrome are evaluated under the 
General Rating Formula for Rating Diseases and Injuries of the 
Spine which provides that with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 10 percent disability rating is assigned where the evidence 
shows forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned when there is forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.   

The criteria contemplates symptoms such as pain, stiffness, 
aching, etc. where such symptoms are shown in the record.  Thus, 
evaluations based on pain alone are not appropriate, unless there 
is specific nerve root pain, for example, that could be evaluated 
under the neurologic sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

Disc syndrome (IVDS) will be evaluated under the general formula 
for rating diseases and injuries of the spine or under the 
formula for rating IVDS based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2010).

The formula for rating intervertebral disc syndrome on the basis 
of incapacitating episodes provides that a 10 percent rating is 
in order where the evidence shows IVDS with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks in the past 12 months.  A 20 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but less 
than 6 weeks, during the past 12 months.  Note 1, which follows 
the formula, provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.

Background

At a February 1997 VA examination, the Veteran reported that in 
1996 he carried a heavy object up stairs pulling a low back 
muscle.  He was x-rayed and diagnosed with constant back, left 
hip, and groin pain.  The examiner noted normal gait, spinal 
curvature, and posture.  The lumbar spine was neurologically 
normal as was the musculature, hyperextension, lateral and side 
bending.  Forward flexion was to 60 degrees.  There was no pain 
on range of motion (ROM).  X-rays revealed a normal lumbar spine.   
The diagnosis was chronic lumbar spine strain.  

At a February 11, 1998 Social Security disability determination 
examination, examination revealed spasms and tenderness over the 
left paraspinal muscles, especially in the lumbar and dorsal 
areas.  There was no tenderness or scars over the spine.  There 
was painful and somewhat restrictive movement.  X-rays of the 
lumbar spine were normal.  The diagnosis was chronic lumbar back 
pain with symptoms suggestive of left lumbar radiculopathy 
without any physical evidence of weakness.  

At a June 2000 VA examination, the Veteran reported lumbar back 
pain since 1996.  Initially it was intermittent pain extending to 
the hips and down the left leg.  There was no history of trauma.  
The pain was associated with activity.  He avoided heavy lifting 
but stayed active doing yard work.  He occasionally used a cane 
when walking.  

The examiner noted appropriate lordosis of the back which 
reversed with flexion.  There was no paraspinal or S1 tenderness.  
ROM revealed thoracolumbar flexion to 95 degrees, extension to 20 
degrees, and lateral flexion to 20 degrees bilaterally.  There 
was no fasciculations or spasms.  There was negative leg raises, 
and motor strength was 5/5.  The lumbar spine lateral views with 
parallel perspective revealed no joint space narrowing, 
osteophytes, foraminal narrowing, spondylolisthesis or 
spondylosis.  The diagnosis was mechanical back pain likely due 
to purely mechanical wear and tear or could be due to joint wear 
and tear or age.  

At a May 2005 VA examination the veteran reported injuring his 
back in 1996 while moving a cabinet.  He was told he had a sprain 
and was not treated at the time.  The symptoms did not resolve 
and he sought treatment.  He had trouble standing, walking, and 
bending.  The examiner noted that the Veteran had presented with 
a complaint of low back pain for approximately 6 days without 
evidence of trauma.  He had tenderness involving the left hip on 
palpation and positive straight leg raising on the left.  He was 
diagnosed with sciatica and treated with indomethacin, robaxin, 
vancenase, and a profile.  

The Veteran complained of midline pain radiating to the groin 
right worse than left.   He cannot sit for longer than 45 
minutes.  He can walk 100 yards before resting due to low back 
pain and stiffness.  There was also radiating pain down the right 
leg and some numbness.  His pain was 8/10.  He took flexeril and 
naproxen for pain.   He denied fevers, chills, or weight loss, 
visual disturbances, bladder, or bowel dysfunction.  He reported 
erectile dysfunction and some dizziness but he is not certain it 
was related to his back.  He did not use any back support or 
brace, and has had no back surgery.  He reported only 1 or 2 
incapacitating episodes over the past year and this was 
characterized as severely painful involving his back, an 
inability to straighten, move, or bend.  It usually took a few 
days to resolve. 
 
 Examination revealed tenderness involving the mid low back.  He 
had flexion from 0 to 80 degrees.  He was very slow in carrying 
out the ROM.  Repetitive ROM resulted in increased complaints of 
pain and further slowing of performing the motion.  Extension was 
to 20 degrees, left and right lateral flexion to 25 degrees, left 
rotation from 0 to 70 degrees, and rotation to the right from 0 
to 70 degrees with significant wincing.  Straight leg raising was 
negative bilaterally, and deep tendon reflexes were 2+ and 
symmetrical in the patella and Achilles bilaterally.  There was 
no motor deficit or sensory loss on examination.  X-rays revealed 
degenerative disc and joint disease involving multiple levels of 
the lumbar spine.  

At a September 2005 VA examination the veteran reported low back 
pain or low back strain in 1988 without any precipitating cause.  
The discomfort in his low back was enhanced by any sustained 
activity and diminished by sitting straight.  He had no weakness 
component, bowel or bladder function problems.  He has been 
impotent since 1996, and has used a cane for over 10 years 
usually after 2 pm when he tires.  

Examination revealed full negative straight leg raising 
bilaterally, and, percussion of spinous and paraspinous processes 
were normal.  A neurological examination of the cranial nerves 
II-XII was normal under undilated conditions.  Cerebellar testing 
was also normal.  Motor testing was 5/5 and sensory testing was 
intact to touch, temperature, vibration, and pain.  The 
impression was that the Veteran had stigmata of the right lateral 
femoral cutaneous nerve entrapment or neuralgia parasthesias.  
The recommended treatment was weight loss and not wearing tight 
restrictive clothing.  Otherwise there was no history or evidence 
to suggest a pattern of lumbar spine radiculopathy.  

In a November 2005 addendum to the September 2005 VA examination, 
the examiner reviewed the entire claims file noting that in 1996 
the veteran apparently slipped on some stairs and pulled a muscle 
after moving a projection screen TV.    For a few days he could 
not bend over.  He also had constant pain in his back, left hip, 
and groin.  He also noted that his low back pain prevented him 
from holding any job.   A February 1998 evaluation noted an 
impression of chronic low back pain with symptoms suggestive of 
left lumbar radiculopathy, without evidence of weakness.  In the 
May 2005 VA examination the examiner mentioned that the veteran 
reported his back pain began in 1996 when he moved a large 
cabinet.  The impression was simply DJD lumbar spine.  He opined 
that, "at this time my impression remains lumbosacral strain and 
previous concerns for right lateral femoral cutaneous nerve 
entrapment or meralgia parasthetica.

In a December 2007 VA examination the claims file was reviewed.  
Examination
revealed that the Veteran ambulated with a cane.   There was 
tenderness in the mid low back.  There was pain with ROM testing.  
Flexion was to 80 degrees; extension and rotation to 20 degrees; 
and, right and left lateral flexion to 25 degrees.  X-rays 
revealed DDD and DJD at multiple levels.  He had guarding with 
movement and a slow gait.  There were no muscle spasms, or 
abnormal spine cords or nerve damage.  Sensations were normal and 
deep tendon reflexes were 2+ and equal.  There was no ankylosis, 
instability, or subluxation, and no nerves affected by the lower 
back or knees.  He had arthritis on his back but no appreciable 
IVDS.  There were no neurological signs and no abnormalities on 
straight leg raises.  There had been no incapacitating episodes 
in the last 12 months.  He has functional loss due to an 
inability to exert himself excessively due to discomfort.  He had 
no decreased strength but fatigues easily.  Speed and endurance 
were slightly slowed due to pain.  There were no appreciable 
deformities, adhesions, or defective innervations.  The impact of 
his lower back disorder on his daily activities was significant 
and he was unable to do recreation or sports like he would like 
to, and ability to do chores was impaired.  He was able to do all 
activities of daily living.  Employment ability was decreased 
because of his symptoms and pain.  

Analysis

The evidence shows that, for the period beginning from October 
24, 1996 to February 10, 1998, the Veteran is entitled to a 
disability rating of 10 percent and no more for low back pain 
with a history of sciatica, left hip.  The evidence for this 
period has not shown the presence of any muscle spasms on extreme 
forward bending, or more than mild limitation of motion of the 
lumbar spine.  He has not exhibited any ankylosis of the spine, 
nor has it shown that the Veteran exhibited any symptoms of IVDS.  
For those reasons, the Veteran does not meet the rating criteria 
for 20 percent disability ratings for this period under DC 5295 
or any other available DC.

Subsequently at a February 11, 1998 Social Security disability 
determination examination spasms and tenderness over the left 
paraspinal muscles, especially in the lumbar and dorsal areas 
were noted.  While these spasms were never shown on the preceding 
or subsequent VA examinations, the Veteran met the criteria for a 
20 percent rating under DC 5295 from February 11, 1998, or the 
date of the SSDI examination.

With respect to the period from February 11, 1998 to September 
25, 2003, the evidence does not shown the presence of any severe 
lumbosacral strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion or 
lumbar spine ankylosis, to warrant a 40 percent evaluation under 
DC 5295.  There is no ankylosis so a rating greater than 20 
percent is not warranted under DCs 5286 or 5289.  There is no 
more than slight to moderate limitation of motion of the lumbar 
spine so a rating greater than 20 percent is not warranted under 
DCs 5292.   He has not exhibited any evidence of IVDS so a rating 
greater than 20 percent is not warranted under DC 5293 from 
February 11, 1998 to September 22, 2002; or, under DC 5243 from  
September 23, 2002, to September 25, 2003.  The Board recognizes 
that pain was demonstrated during his VA examinations.  
Nonetheless, pain is taken into consideration in DC 5295.  Also, 
the clinical and radiological evidence from February 11, 1998 to 
September 25, 2003 does not show the presence of abnormal spine 
contour or an abnormal gait, in fact the lumbar spine x-rays were 
all normal.  Under the circumstances, the criteria for a 
disability rating in excess of 20 percent have not been met for 
the period from February 11, 1998 to September 25, 2003.  

With respect to the period from September 26, 2003, the evidence 
shows that the Veteran's thoracolumbar range of motion was 
forward flexion consistently greater than 65 but less than 85 
degrees.  The Board recognizes that pain was demonstrated during 
motion at his VA examinations.  Nonetheless, even with the 
reported pain taken into full consideration, the overall 
disability picture demonstrated is not commensurate to a 
limitation of thoracolumbar flexion to 60 degrees or less or 
combined range of motion of 120 degrees or less, given the extent 
of the motion produced by the Veteran.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5237.  Also, the clinical and radiological 
evidence since September 26, 2003 does not show the presence of 
abnormal spine contour or an abnormal gait.  Under the 
circumstances, the criteria for a disability rating greater than 
20 percent under the general spine formula have not been met for 
the period from September 26, 2003.

Given the evidence in this case, the Board finds that there is no 
basis for further "staged" ratings beyond those already 
established.  Rather, the symptomatology shown upon examination 
during the pendency of the appeal has been essentially consistent 
and fully contemplated by the assigned disability ratings.

Overall, the evidence does not support a disability evaluation in 
excess of 10 percent for the Veteran's lumbar spine disorder for 
the period from October 24, 1996 to February 10, 1998; nor, does 
the evidence support a disability evaluation in excess of 20 
percent for the Veteran's lumbar spine disorder for any period 
after February 11, 1998.   

III.  Entitlement to initial evaluations in excess of 10 percent 
for patella femoral pain syndrome, left and right knees with mild 
degenerative changes.

Pursuant to 38 C.F.R. § 4.71a, DC 5257-5010, VA has assigned 
separate disability ratings of 10 percent for patellofemoral pain 
syndrome of the left and right knees.  

Under 38 C.F.R. § 4.71a, DC 5010, which generally pertains to 
disability ratings for traumatic arthritis, provides that 
disabilities that fall under that code may be rated according to 
the ratings guidelines for degenerative arthritis. 

Under DC 5003, degenerative or osteoarthritis, when established 
by X- ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
0 percent rating.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; and extension limited to 5 degrees warrants a 0 
percent rating.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. See 38 C.F.R. § 4.71, Plate 
II (2009).

Additionally, VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who demonstrates arthritis and instability of the knee 
may be rated separately for each under DC 5003 and DC 5257, 
provided that a separate rating must be based upon additional 
disability.

Under DC 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  A 20 
percent rating is awarded where the evidence shows moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which 
concern the applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to pain, 
do not apply in conjunction with DC 5257.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be 
applied in conjunction with the remaining knee diagnostic codes, 
however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

When a knee disorder is already rated under DC 5257, the veteran 
must also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional disability 
for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under DC 5257 for instability of the 
knee, and there is also x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.

In addition, General Counsel considered a hypothetical situation 
in which a knee disability was evaluated under DC 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that DC 5259 did not 
involve limitation of motion.  The General Counsel stated that, 
given the findings of osteoarthritis in the hypothetical, the 
availability of a separate evaluation under DC 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under DC 
5260 and 5261.  The veteran's painful motion may add to the 
actual limitation of motion so as to warrant a rating under DC 
5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion. 
Therefore, limitation of motion is a relevant consideration under 
DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be 
considered.  In addition, the VA General Counsel has held that 
separate ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 17, 
2004).

Background

By rating action in September 1997 service connection was granted 
for bilateral patellofemoral pain syndrome and a noncompensable 
rating was assigned from October 24, 1996.  In making that 
determination the RO noted that service treatment records 
revealed that the Veteran was seen in service with complaints of 
chronic bilateral knee pain in August 1996 without evidence of 
any recent trauma.  He had a full range of motion, with no 
effusion or ligament laxity.  He was assigned a profile in 
October 1996 for bilateral arthritis of the knees.  

By rating action in March 1999 the noncompensable rating for left 
knee patellofemoral pain syndrome was increased to 10 percent 
from July 7, 1998, based on VAMC treatment records.  The 
noncompensable rating for the right knee was unchanged.

Finally, by rating action in December 2002 the rating for the 
right knee patella femoral pain syndrome was increased to 10 
percent from October 24, 1996.  The effective date for the 10 
percent rating for the left knee patella femoral pain syndrome 
was changed from July 9, 1998 to October 24, 1996.

At a February 1997 VA examination, the Veteran reported constant 
standing and walking on steel decks in the Navy and extensive 
marching and running in the army caused his knee pains.  The pain 
radiated up to his hips.  At one time he fell on his knees when a 
rope bridge collapsed.  The examiner noted no evidence of 
swelling, pain, or tenderness of either knee.  The patellae were 
not ballotable and there was no pain on compression of the 
patellae.  There was full ROM.  He had 0 degrees of 
hyperextension and 140 degrees of hyperflexion.  Neurologically 
he was normal.  By x-ray both knees were normal.  The diagnosis 
was bilateral patellofemoral syndrome.    

At the Veteran's October 2000 VA examination, the Veteran 
reported intermittent bilateral knee pain for 20 years which 
began during OCS.  There was no history of trauma.  There was 
occasional swelling and giving way.   The examiner noted no gross 
deformities, effusion, joint line tenderness, patellar 
apprehension, grind, or subluxation; and, no Lachman's or 
McMurray's signs.  There was no Varus or Valgus instability.  The 
range of motion was 0 to 125 degrees in the right knee and 0 to 
115 degrees in the left knee.  The examiner noted mild sclerosis 
on the medial and lateral plateaus of both knees but no joint 
space narrowing, osteophytosis, or fractures.  The diagnosis was 
mild degenerative joint disease bilaterally which appeared to be 
purely mechanical wear and tear or age related.  

At a VA examination in May 2005 the Veteran reported that his 
knee pain was insidious in onset and gave him a great deal of 
trouble walking.  He had to wear special shoes to relieve the 
stress on his knees while in the Navy.  In his second enlistment 
in the Army the physical activities caused additional stress on 
his knees.  He recalled falling into a rocky gully when a rope 
bridge broke causing injuries to his knees.  Since then his knees 
have given him trouble on an intermittent basis.  

A review of the claims file revealed that in May 1967 the Veteran 
complained of knee pain.  Examination revealed both knees were 
normal in appearance and function.  He also complained of knee 
pain in September 1996 and an orthopedic evaluation revealed mild 
degenerative joint disease based upon the appearance of mild 
narrowing of the medial joint lines.  There was evidence of 
crepitus and a diagnosis of chondromalacia patellae was assigned.  
He was placed on profile and underwent physical therapy.  

The Veteran reported localized pain in the parapatellar aspects 
of both knees but he has not been able to detect any appreciable 
swelling.  He had difficulty going up stairs but was able to do 
so when he takes his time.  Most of the time he avoided steps. He 
cannot kneel or squat and has occasional giving way.  He denied 
redness or warmth.  His worse pain was 7/10 and both knees gave 
him equal trouble.  He used a cane to ambulate and a knee sleeve 
with a patellar cutout for both knees.  He has had no knee 
surgery.  He has been unemployed since 1996 due to many factors 
including his knees.

Examination revealed active ROM of the left knee from 10 to 115 
degrees; and the right knee of 10 to 120 degrees.  Repeat ROM did 
not result in any decreased joint functions but resulted in 
increased pain.  The passive ROM was 10 to 125 degrees for both 
knees.  There was no fatigue or deformity and very little 
crepitus bilaterally.  There was no instability.  X-rays revealed 
mild degenerative changes with the left being greater than the 
right.  The impression was a long history of knee problems 
beginning with what was thought to be chondromalacia patellae and 
or patellofemoral syndrome and has evidence today of mild 
arthritis involving both knees.

In a December 2007 VA examination the claims file was reviewed.  
The veteran reported pain with weight bearing, weakness and 
stiffness.  There was no swelling, heat, or redness.  He had easy 
fatigability, and lack of endurance on standing and walking.  He 
reported chronic pain 6/10 for the last 40 years.  It began in 
military service and was documented in the STRs in 1968.  The 
Veteran used inserts which he claimed only help less than 50 
percent.  He also used a cane but no foot braces.  

Examination revealed active and passive ROM of the knees of 10 to 
115 degrees.  Fatiguing the Veteran caused no change in ROM from 
pain, fatigue, weakness, lack of endurance, or incoordination.  
There was no obvious deformity.  Lachman and McMurray signs were 
negative.  There was no obvious deformity or instability.  There 
was bilateral minimum crepitance and mild tenderness to palpation 
with compression of patellae.  X-rays revealed mild DJD and 
patellofemoral pain syndrome bilaterally.


Analysis

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 10 
percent for patellofemoral pain syndrome in either the left or 
right knee.

He reported recurrent symptoms of weakness, locking, and 
instability of both knees.  Nonetheless, examinations have failed 
to reveal the presence of any joint instability.  In this regard, 
laxity of the knees was not observed at examinations.  McMurray's 
and Lachman's tests consistently have been normal.  Even after 
assigning full credibility and probative weight to the Veteran's 
assertions of weakness, locking, and instability, the evidence 
does not show the presence of moderate subluxation or lateral 
instability.

The Veteran is also not entitled to initial disability ratings 
greater than 10 percent for either knee based upon limitation of 
motion.  ROM in the February 1997 VA examination revealed full 
bilateral extension to zero degrees and bilateral flexion to 140 
degrees; at the October 2000 VA examination bilateral extension 
was to zero degrees and flexion was to 125 degrees in the right 
knee and 115 degrees in the left knee; at the May 2005 VA 
examination bilateral extension was to 10 degrees and flexion was 
to 120 degrees in the right knee and 115 degrees in the left 
knee; and, at his December 2007 VA examination bilateral 
extension was to 10 degrees and bilateral flexion to 115 degrees.  
Accordingly, the Veteran is not entitled to a higher initial 
rating under DC 5260 or 5261.  Once again, the Board recognizes 
that pain was noted throughout motion at his more recent VA 
examination.  Nonetheless, the Board notes examiner's have 
consistently found that fatiguing of both knees did not produce 
further limited motion due to pain, fatigue, weakness, or lack of 
coordination.  Moreover, even with pain being reported, the 
Veteran's demonstrated extension and flexion of both legs that 
was well beyond the limitation necessary for a 20 percent 
evaluation under either DC 5260 or 5261.  Accordingly, the Board 
does not find that the disability picture for both knees is 
commensurate to extension limited to 15 degrees or more or 
flexion of 30 degrees or less.  See DeLuca, 8 Vet. App. at 204-
07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 
5261.

The Board observes that additional ratings guidelines are 
provided under DC 5256 (ankylosis), 5258 (dislocated semilunar 
cartilage), 5259 (removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu recurvatum).  
In the absence of evidence in this case showing the presence of 
such disabilities, however, these codes are not applicable in 
this case.

Finally, and with regard to the Veteran's knee disabilities, the 
evidence does not show, for any period, marked interference with 
the Veteran's employment.  Moreover, the Veteran has denied 
surgery or hospitalization for either of his knee disabilities.  
As such, the Board is not required to remand this matter for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111 (2008).
 
Overall, the evidence does not support an increased initial 
rating in excess of 10 percent for patellofemoral pain syndrome 
with mild DJD of either the left or right knee.  As to those 
issues, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

IV.  Hypertension

By rating action in September 1997 service connection was granted 
for
hypertension (HTN) and a noncompensable rating was assigned from 
October 24, 1996.  By rating action in December 2002 the 
noncompensable rating for HTN was increased to 10 percent from 
October 24, 1996.  

The regulations pertaining to the rating for cardiovascular 
disorders, to include hypertension, were changed, effective 
January 12, 1998.  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board has 
the duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria for the period from 
January 12, 1998 onward; prior to that date, only the old 
regulations are applicable.  See VA O.G.C. Prec. 3-2000 (April 
10, 2000).  The RO has given the Veteran notice of both criteria 
in the statement of the case and supplemental statements of the 
case.  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

The Diagnostic Code regarding hypertension was subsequently 
amended again. 71 Fed. Reg. 52,457-60 (Sept. 6, 2006).  Effective 
October 6, 2006, a note was added after the rating criteria of 
Diagnostic Code 7101 concerning separate evaluations of 
hypertension and other heart diseases.  Because the appellant is 
not service-connected for any other heart disease, this second 
change to the regulation is inapplicable to the appeal at hand.

In pertinent part, under Diagnostic Code 7101 effective prior to 
January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) may be assigned a 10 percent evaluation 
where the diastolic pressure is predominantly 100 or more. A 
minimum 10 percent rating may be assigned when continuous 
medication is shown necessary for the control of hypertension and 
there is a history of diastolic blood pressure of predominantly 
100 or more.  A 20 percent evaluation requires diastolic pressure 
of predominantly 110 or more with definite symptoms.  A 40 
percent evaluation requires diastolic blood pressure of 
predominantly 120 or more and moderately severe symptoms.  A 60 
percent evaluation requires diastolic pressure of predominantly 
130 or more and severe symptoms.

Under Diagnostic Code 7101 effective on and subsequent to January 
12, 1998, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; a 
minimum 10 percent rating may be assigned for an individual with 
a history of diastolic blood pressure of predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation requires diastolic pressure of predominantly 
110 or more; or systolic pressure predominantly 200 or more.  A 
40 percent evaluation requires diastolic blood pressure of 
predominantly 120 or more.  A 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more.

Background

At a February 1997 VA examination, the Veteran's blood pressure 
was taken twice and yielded results of 139/89 and 138/87. He was 
diagnosed with no evidence of hypertension.    

At an October 2000 VA examination, the examiner noted the Veteran 
was diagnosed in service in 1996 with HTN.  He did not begin 
treatment or medication until 1997.  He reported constant 
headaches on the right side of his head for about 4 years with a 
dull type pain.  He denied blurred vision, swelling of the hands 
and feet, dizziness, shortness of breath, and chest pains.  The 
examiner noted a BP of 141/81 in December 1998.  Examination 
revealed the Veteran's blood pressure 
was standing 157/95, sitting 143/98, and recumbent 142/98.  The 
examiner noted no end organ damage noted on labs done July 2000 
with normal sinus rhythm.  A left axis deviation was noted on an 
ECG.  The diagnosis was HTN diagnosed in 1996 without treatment 
in service.  HTN with resultant medical treatment in 1997 
(metopropol).  

At a December 2007 VA examination, the examiner noted that the 
claims file was reviewed.  The examiner noted no current symptoms 
of HTN.  The examiner noted that he had been asked to opine 
whether the HTN had worsened since 2005.  He opined that it had 
in that the dosage of medication had increased since 2005.  
However after reviewing the Veteran's records the examiner noted 
that there was no evidence going back to 2000 that the Veteran's 
diastolic pressure had ever exceeded 110 or that his systolic 
pressure had ever exceeded 200 or more.  The examiner noted that 
the Veteran's BPs currently were 159/96, 142/98 and 163/102.  
Cardiac size and function were normal.  There was no evidence of 
abnormal heart size, rate or rhythm.  The diagnosis was HTN.  

In the absence of evidence showing that the Veteran's diastolic 
blood pressure was predominantly 110 or more, or that he had 
definite symptoms of HTN, he is not entitled to an initial rating 
in excess of 10 percent for hypertension under the criteria in 
effect prior to January 12, 1998.  Likewise, in the absence of 
evidence showing that the Veteran's diastolic blood pressure was 
predominantly 110 or more, or that his systolic pressure is 
predominantly 200 or more, he is not entitled to an initial 
rating in excess of 10 percent for hypertension after January 12, 
1998.

As the evidence does not support a disability evaluation for the 
Veteran's service- connected hypertension in excess of 10 
percent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

ORDER

Service connection for a bilateral foot disorder is denied.

Entitlement to a higher initial evaluation for low back pain with 
a history of sciatica, left hip, evaluated as 10 percent 
disabling from October 24, 1996 to February 10, 1998, and as 20 
percent disabling from February 11, 1998, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
patella femoral pain syndrome, left knee, with mild degenerative 
changes, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
patella femoral pain syndrome, right knee, with mild degenerative 
changes, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
hypertension is denied.



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


